Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in the instant application.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Amendments are noted and 35 USC 112 rejections are withdrawn.  Amendments are noted and claim objections are withdrawn.
Regarding independent Claim 1, the prior art fails to teach or suggest: transmitting, by a wireless device and for a random access procedure, a first preamble via a cell comprising a first sub-band and a second sub-band;
receiving a random access response indicating: a first backoff indicator indicating a first backoff time interval of the first sub-band; and
a second backoff indicator indicating a second backoff time interval of the second sub-band;
determining a preamble retransmission for the random access procedure;
selecting, as a backoff time interval, a shorter one of the first backoff time interval and the second backoff time interval; and
performing, at a time based on the backoff time interval, a listen-before-talk procedure., in combination with the remaining limitations of the claim.

Regarding independent Claim 11, the prior art fails to teach or suggest: transmit, for a random access procedure, a first preamble via a cell comprising a first sub-band and a second sub-band;
receive a random access response indicating: a first backoff indicator indicating a first backoff time interval of the first sub-band; and
a second backoff indicator indicating a second backoff time interval of the second sub-band;
determine a preamble retransmission for the random access procedure;
select, as a backoff time interval, a shorter one of the first backoff time interval and the second backoff time interval; and
perform, at a time based on the backoff time interval, a listen-before-talk procedure., in combination with the remaining limitations of the claim.

Regarding independent Claim 20, the prior art fails to teach or suggest: receive, for a random access procedure, a first preamble via a cell comprising a first sub-band and a second sub-band;
transmit a random access response indicating: a first backoff indicator indicating a first backoff time interval of the first sub-band; and
a second backoff indicator indicating a second backoff time interval of the second sub-band; and
the wireless device comprises one or more processors of the wireless device and memory storing instructions of the wireless device that, when executed by the one or more processors of the wireless device, cause the wireless device to: transmit the first preamble;
receive the random access response;
determine a preamble retransmission for the random access procedure;
select, as a backoff time interval, a shorter one of the first backoff time interval and the second backoff time interval; and
perform, at a time based on the backoff time interval, a listen-before-talk procedure., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467